Citation Nr: 0108259	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  96-44 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of Title 38, United States Code, 
Section 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran upon whose service this claim is base, had active 
military duty from October 1942 to November 1945.  The 
appellant is his widow.  

This appeal concerning service connection for the cause of 
the veteran's death arises from a September 1995 rating 
action, and the steps necessary to perfect it for 
consideration by the Board of Veterans' Appeals (Board) were 
accomplished in September 1996.  The claim regarding 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 was 
perfected on appeal in May 2000.  A hearing at which the 
appellant testified before the undersigned took place at the 
Nashville, TN Department of Veterans Affairs (VA) regional 
office (RO) in January 2001.  


FINDINGS OF FACT

1.  The veteran served on active duty during World War II.  

2.  At the time of his death in July 1995, the veteran was 
service connected for anxiety neurosis with hysterical 
features, which was evaluated as 100 percent disabling since 
August 1988.  

3.  The veteran's Certificate of the Death reflects that his 
death was caused by metastatic lung cancer and hepatic 
failure, with no other causes listed as contributing to his 
death. 

4.  Lung cancer and hepatic failure were not present in 
active service, or within one year of the veteran's 
separation from active service.  

5. No competent medical evidence has been submitted into the 
record which links the onset of either hepatic failure or 
lung cancer to service.  

6.  No competent medical evidence has been submitted into the 
record which establishes that a disability related to 
service, or a service-connected disability, caused or 
contributed substantially or materially to cause the death of 
the veteran.

7.  The symptoms which formed the basis for the veteran's 100 
percent disability rating were present many years prior to 
his award of that benefit.   

8.  The veteran's hypothetical entitlement to a total 
disability rating for 10 years before his death is 
established.  


CONCLUSIONS OF LAW

1.  Lung cancer and hepatic failure were not incurred during 
service, nor may they be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).

3.  The criteria for an award of dependency and indemnity 
compensation to the appellant are met.  38 U.S.C.A. § 1318(b) 
(West 1991); 38 C.F.R. § 3.22, effective prior to January 
2000.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.  Service Connection for the Cause of Death

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection for malignant tumors, even 
if not shown in service, may be presumed if it became 
manifest to a degree of 10 percent disabling during the first 
year after the veteran's separation from service.  
38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With respect to this aspect of the appellant's claim, she 
contends that the veteran's service experiences, particularly 
high altitude flying, caused him to develop the illness from 
which he died.  She has also contended that the veteran's 
service connected disability materially contributed to the 
veteran's death.  

A review of the record reflects that the veteran died at his 
home in July 1995.  He had been born in August 1921, and 
served during World War II.  Listed as the immediate cause of 
his death on the Certificate of Death was metastatic lung 
cancer.  Also listed on this Certificate was hepatic failure.  
At the time of the veteran's death, he was service connected 
for anxiety neurosis with hysterical features, which was 
rated as 100 percent disabling, effective from August 1988.  

As an initial matter, it is noted that where a service 
connected condition affects a vital organ and is evaluated as 
100 percent disabling, it may be assumed that the service 
connected disability caused such debilitation as to render 
the veteran materially less capable of resisting the effects 
of the disease causing death.  38 C.F.R. § 3.312(c)(3).  The 
veteran's service connected disability, however, did not 
effect a vital organ and therefore, that disability may not 
be assumed to have contributed to his death as contemplated 
by this regulation.  Thus, service connection for the cause 
of the veteran's death is not established by the operation of 
this regulation.  

In reviewing the veteran's service medical records, it is 
observed that they do not show that the presence of hepatic 
failure or lung cancer was either noted or suspected.  The 
post service medical records do not show these conditions 
until June 1995, when the veteran presented himself to a 
private hospital for work up of abdomina pain and nausea.  
Tests revealed the presence of colon cancer and lung cancer.  
Liver nodules were also found which were thought to represent 
a spread of the lung cancer.  Surgery was performed later 
that month, at which time the veteran underwent a right 
colectomy.  Findings during the operation included a right 
hepatic flexure stricture with metastatic nodules throughout 
the liver.  At the end of June 1995, the veteran was 
discharged from the hospital for further follow-up as an 
outpatient.  Ten days later, however, he died at his home.  
Significantly, none of these records contain any indication 
that those treating the veteran suspected that either his 
service or service connected disability were implicated in 
his illness and death.  

As the foregoing evidence shows, the veteran's post service 
medical records do not show that the veteran's military 
service, or his service-connected disability, was considered 
to be implicated in the onset of his terminal illness.  
Moreover, neither the veteran during his lifetime, nor the 
appellant now, indicated that any of those treating the 
veteran were of the opinion that the veteran's fatal illness 
was related to the veteran's service.  Given, therefore, that 
liver failure and lung cancer were first shown several 
decades after service, and neither have been linked by any 
medical professional to service or a service-connected 
disability, there is no basis for establishing service 
connection for them.  Similarly, there is no evidence 
suggesting that the veteran's service connected disability 
was in any way implicated in causing the veteran's fatal 
illnesses, or that it in any way interfered with the 
treatment of these illnesses.  In view of this, there is no 
plausible basis for finding that a service-connected 
disability either caused or materially contributed to the 
veteran's death.

In this case, there has simply been no competent medical 
evidence presented showing that a service-connected 
disability played any role in the veteran's death.  
Therefore, there is no basis for establishing service 
connection for the cause of the veteran's death, and the 
appellant's claim in this regard must be denied.  

In reaching this decision, the Board notes that the appellant 
and members of her family believe that the veteran's fatal 
illness was somehow caused by his participation in high 
altitude flights during World War II.  In responding to this 
contention, however, it must be observed that neither the 
appellant or members of her family are shown to have any 
medical expertise that would otherwise make them competent to 
offer any meaningful conclusions regarding the onset of the 
veteran's fatal illnesses.  See Layno v. Brown 6 Vet.App. 465 
(1994); Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App492 (1992).  In addition, as previously 
mentioned, neither the veteran during his lifetime, nor the 
appellant now, indicated that any of the physicians treating 
the veteran were of the opinion that the veteran's terminal 
illness was caused in some way by service, and there has been 
no suggestion that any medical treatise or other competent 
authority supports this contention.  Similarly, the Board's 
review of the record fails to show any report on which a 
medical professional treating the veteran expressed support 
for the contention.   

As indicated above, the absence of any competent evidence 
supporting the contention that the veteran's fatal illnesses 
were related to service, weighs heavily against that 
contention being correct.  In view of that, there is simply 
no basis upon which to grant service connection for either 
lung cancer or liver failure, and therefore, no basis upon 
which to grant service connection for the cause of the 
veteran's death. 

The Board has also considered in this case whether the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), have 
been met with respect to the duty to assist claimants, and 
with the duty to provide notice of what evidence would be 
needed to substantiate the claim.  In this regard, it is 
observed that in the May 1996 statement of the case, the 
appellant was advised that there was no evidence in the 
service medical records of the illness from which the veteran 
died.  Likewise, she was informed in this document that there 
was no competent evidence that the disability for which the 
veteran was service connected contributed in any way to the 
veteran's death.  In addition, at a conference held in August 
1998, the appellant was again informed by a Decision Review 
Officer of that evidence which it would be necessary to 
present in order to establish service connection for the 
cause of the veteran's death.  Under these circumstances, it 
may be concluded that the notice requirements set forth in 
the Veterans Claims Assistance Act of 2000 have been met.  

Regarding the requirements of this law to assist the 
appellant in developing her claim, it is noted that she has 
not made reference to any unobtained evidence that might aid 
her claim, and as set forth above, records from the veteran's 
service and his last hospitalization in June 1995 have been 
associated with the claims file.  Indeed, over the course of 
the years, many of the veteran's medical records dated from 
the 1940's to the 1990's are associated with the claims file.  
However, absent any indication from the appellant that there 
are further records that could be useful in considering her 
claim, it may be concluded that the obligation to assist her 
in the development of this claim has been satisfied.  

Under the foregoing circumstances, the Board finds that the 
requirements of the Veterans Claims Assistance Act of 2000, 
have been satisfied, and that a remand of this matter to the 
RO for their consideration of the implications of that new 
law to this case is not warranted.  


b.  Entitlement to DIC Benefits Pursuant to 38 U.S.C.A. 
§ 1318

As mentioned above, the veteran died in July 1995.  The cause 
of his death was metastatic lung cancer and liver failure.  
At the time of his death, the veteran had established service 
connection for anxiety neurosis with hysterical features.  
This had been rated as 100 percent disabling, and had been 
awarded in a February 1989 rating action, effective from 
August 1988.  Service connection for the underlying 
disability had been in effect since 1945.  Prior to the award 
of the 100 percent evaluation, the veteran was assigned a 30 
percent rating which had been last confirmed in an October 
1977 rating action. 

The surviving spouse of a veteran may be awarded dependency 
and indemnity compensation benefits, if the veteran died of a 
service-connected disability.  38 U.S.C.A. § 1310.  As set 
forth above, however, the Board has determined that no role 
in the veteran's death was played by a service-connected 
disability.  Therefore, entitlement to DIC benefits under 
38 U.S.C.A. § 1310 is not established.  That notwithstanding, 
there are other avenues which can provide an award of DIC 
benefits to a surviving spouse.

Pursuant to 38 U.S.C.A. § 1318, and 38 C.F.R. § 3.22, 
effective prior to January 2000, a surviving spouse may be 
entitled to receive DIC benefits as if the veteran's death 
were service-connected under any one of the three following 
theories: (1) If the veteran was in actual receipt of 
compensation at a total disability rating for 10 consecutive 
years preceding death; (2) if the veteran would have been 
entitled to receive such compensation but for clear and 
unmistakable error (CUE) in previous final RO decisions and 
certain previous final BVA decisions; or (3) if, on 
consideration of the evidence in the veteran's claims file or 
VA custody prior to the veteran's death and the law then or 
subsequently made retroactively applicable, the veteran 
hypothetically would have been entitled to receive a total 
disability rating for a period or periods of time, when added 
to any period during which the veteran actually held such a 
rating, that would provide such a rating for at least the 10 
years immediately preceding the veteran's death.  See 38 
U.S.C. § 1318(b)(1); and Cole v. West, 12 Vet.App. 268 
(1999).  (In January 2000, 38 C.F.R. § 3.22 was amended to 
exclude the "hypothetically" entitled to receive section 
1318(b) basis for determining entitlement to DIC benefits.  
Because this case was pending prior to January 2000, however, 
that amendment may not applied here because of the holding in 
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  In Karnas, the 
Court essentially determined that where a change in the law 
occurs during the pendency of an appeal, the version most 
favorable to the claimant applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Here, there is no requirement that 
this change must be applied to pending claims, and because 
the January 2000 change would obviously be less advantageous 
to the appellant, the law as in effect prior to that time 
must be applied.  

It is clear that the veteran was not in actual receipt of 
compensation at a total disability rating for 10 consecutive 
years preceding death, as the record shows that he had been 
evaluated as 30 percent disabled for many years prior to the 
increased rating to 100 percent that took place in 1988.  
Thus, there is no basis for an award of DIC benefits under 
§ 1318(b) by reason of this theory of entitlement.  

Regarding an award of DIC benefits under the second theory of 
entitlement, (that the veteran would have been entitled to 
receive compensation at the 100 percent rate for 10 years 
prior to his death, but for CUE in a previous final 
decision), the Board notes that to raise a CUE claim there 
must be some degree of specificity as to what the alleged 
error is and persuasive reasons must be given as to why the 
result would have been manifestly different had the alleged 
error not been made.  See Fugo v. Brown, 6 Vet. App. 40 
(1993).  Here, the appellant has not identified any prior 
Board decision or RO rating action as containing CUE, let 
alone provided any specific argument as to why any § 1318(b) 
CUE theory should be successful and would sustain her claim 
here.  Thus, like the first theory of entitlement to DIC 
benefits pursuant to § 1318(b), there is no basis for an 
award of DIC benefits by reason of the second theory of 
entitlement under this statute.  

With respect to the third theory of entitlement to DIC 
benefits under § 1318(b), it will be necessary to examine the 
evidence in the veteran's claims file or VA custody prior to 
the veteran's death, and the law as then in effect, to 
determine whether the veteran hypothetically would have been 
entitled to receive a total disability rating for the 10 
years immediately preceding his death.  In effect, the Board 
must look at the evidence as if the veteran had a claim 
pending since July 1985 for an increased rating for his 
service connected disability at the time of his death in 
1995.  Then, after reviewing all of the evidence in the file, 
or in VA custody at the time of his death, determine if a 100 
percent rating would have been warranted as a result of that 
hypothetical 1985 claim.  

As an initial matter, the Board observes that the veteran's 
increased evaluation to 100 percent, effective from 1988 
arose out of a February 1989 claim for benefits.  In the 
rating action awarding that increase, the RO noted that the 
veteran's primary complaints in 1988 and 1989 were related to 
symptoms that were similar to narcolepsy and cataplexy.  It 
was also noted that in a 1970 decision by the Board, symptoms 
similar to narcolepsy and cataplexy were associated with the 
veteran's service connected anxiety neurosis.  The RO then 
reviewed VA medical records dated between August 1988 and 
March 1989 that had been obtained in connection with the 
veteran's recent increased rating claim.  These records 
revealed that the veteran complained of frequent falls, 
including when he sat down to eat; that he would fall asleep 
several times a day; that he would experience sudden loss of 
muscle tone and a buckling of the knees, particularly during 
emotional states or quick movements; that he would reach for 
things not present; and that he experienced episodes where he 
would talk non-sense.  Associating these symptoms with the 
veteran's service connected disability, the RO concluded that 
the veteran's disability brought on such impairment that it 
completely precluded employment.  Accordingly, the veteran 
was awarded a 100 percent schedular evaluation, effective 
from the earliest dated medical record submitted in 
connection with that claim.  

[At that time, a 100 percent schedular evaluation for anxiety 
neurosis was assigned when the following criteria were met:  

The attitudes of all contacts except the most 
intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of realty with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9400 (1988).]  

The Board also notes that this same criteria for establishing 
a 100 percent rating for the veteran's disability was in 
effect in 1985, 10 years before the veteran's death.  

In reviewing the evidence of record with respect to documents 
dated prior to the 1988/1989 medical records mentioned above, 
it appears that between 1978 and 1989, all of the veteran's 
communications with VA concerned education benefits and their 
adjustments, rather than the extent to which he was disabled 
by his service connected disability.  In 1978, however, the 
veteran wrote to the Administrator of VA at the time.  In 
that letter, the veteran described his various medical 
problems and expressed his desire to have his situation 
considered by VA, (presumably for any benefits to which he 
may be entitled, although this was not explicitly stated).  
In relevant part, the veteran mentioned in this letter that 
his "sleep problem or Narcloplepsy (sic)" had not improved 
and that he had the same symptoms through the years.  In this 
regard, it is observed that earlier medical records show that 
in 1973, the veteran's sleep problem symptoms included 
"falling to sleep at inappropriate times and places - in the 
absence of sleep needs."  Further, statements dated in 1972 
from individuals who knew the veteran wrote that the veteran 
experienced sudden periods of sleep/sleepiness or semi-
blackouts without warning, which on several occasions 
resulted in falls.  Likewise, a 1971 private hospital record 
showed that the veteran complained at that time of periodic 
lapses of consciousness that occurred throughout the day, 
often while eating or in conversation.  It was also indicated 
in this hospital report that vocational rehabilitation 
specialists considered employment efforts by the veteran to 
be futile, because of these symptoms.  Indeed, the record 
shows that in 1968, the veteran was apparently medically 
retired from a civil service position he had held at Fort 
Campbell, Kentucky due to narcolepsy symptoms.  

Based on the foregoing, it is apparent that the symptoms 
which prompted the 100 percent schedular evaluation in 1989 
were present in the years preceding that rating action.  
Although specific records beginning in 1985 (10 years before 
the veteran's death) describing the veteran's symptoms are 
not associated with the claims file, his symptoms described 
in records from the 1970's are remarkably consistent with 
those set forth in the 1988/1989 records.  In view of the 
severity of these symptoms, the consistency with which they 
were manifested, and their association with the veteran's 
service connected disability, the Board's finds that it may 
be reasonably concluded that the veteran was demonstrably 
unable to obtain or retain employment as of July 1985, and 
that for purposes of this appeal he may be considered to have 
met the criteria for a 100 percent schedular evaluation as of 
that time.  Given this conclusion, the veteran's hypothetical 
entitlement to a total disability rating for 10 years prior 
to his death is established, and the appellant is thereby 
entitled to DIC benefits pursuant to § 1318.   


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is granted.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

